PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Mark F. Bradley December 3, 2008 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. RECEIVES PRELIMINARY APPROVAL TO PARTICIPATE IN U.S. TREASURY CAPITAL PURCHASE PROGRAM MARIETTA, Ohio – The Board of Directors of Peoples Bancorp Inc. (“Peoples”) (NASDAQ: PEBO) has called a Special Meeting of Shareholders, which will be held on January 22, 2009, to consider and vote on a proposal to adopt an amendment to Peoples’ Amended Articles of Incorporation to authorize Peoples to issue preferred shares. The authorization would enable Peoples to participate in the TARP Capital Purchase
